Case 4:18-cv-03196 Document 34-1 Filed on 03/04/20 in TXSD Page 1 of 2




                             APPENDIX A




                                  11
      Case 4:18-cv-03196 Document 34-1 Filed on 03/04/20 in TXSD Page 2 of 2




45.     Justina and U.V. have lost the monetary support Ulises provided, and Justina had to

pay for the funeral expenses.



46.     Ulise's minor son U.V. has made a Federal Tort Claim through Brooke Pearce his

next friend, for $25,000,000.00, due to the lost of his last parent's companionship and

support.

47.

48.     Justina Garcia has made a claim under the Federal Tort Claims Act which the

Federal Bureau of Investigation has received April 4, 2019 as admitted by the Defendant

United States.



                                         CLAIMS

           COUNT ONE: BIVENS ACTION AGAINST FBI AGENT DOE

49.     Plaintiffs adopt and incorporate by reference each and every factual allegation in

the preceding paragraphs as though fully set forth herein.

50.     The Supreme Court has recognized that monetary damage claims can be brought

under the Fourth Amendment for illegal search and seizure in a line of cases starting with

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U. S. 388 (1971).

51.     Plaintiffs bring a claim against FBI Agent Doe for illegal search and seizure under

the Fourth Amendment, and as a negligence claim in the event facts show the acts were a

                      egligence, gross negligence, or recklessness.



                                                                                          9
